PER CURIAM.
We reverse the trial court’s order denying the defendant’s “Verified Motion to Quash Service By Publication, Vacate Default and Final Judgment,” because the plaintiff failed to make a diligent effort to personally serve the defendant before serving process by publication. See Miller v. Partin, 31 So.3d 224, 228 (Fla. 5th DCA 2010) (stating that “[t]he test to be applied is whether the plaintiff reasonably employed the knowledge at his or her command, made diligent inquiry, and exerted an honest and conscientious effort appropriate to the surrounding circumstances to acquire the information necessary to en*341able the plaintiff to effect personal service on the defendant

Reversed and Remanded.

STEVENSON, GROSS and TAYLOR, JJ., concur.